Citation Nr: 1506384	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  03-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a staphylococcus infection (claimed as shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1945 to January 1947.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from an October 2002 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a staphylococcus infection.  In March 2004, a hearing was held before a Decision Review Officer (DRO) at the RO.  In April 2005, a Central Office hearing was held before the undersigned.  Transcripts of these hearings are associated with the record.  After remanding the case for additional development in June 2005 and seeking an independent medical expert opinion in July 2007, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a staphylococcus infection in an August 2007 decision.  The Veteran appealed that decision to the Court.  In November 2009, the Court issued an order that vacated the August 2007 Board decision and remanded the matter on appeal for readjudication consistent with its instructions.  Thereafter, the Board remanded the case in August 2011 (for additional development) and in January 2014 (for the Veteran to be scheduled for a videoconference hearing before the Board).  In August 2014, a videoconference hearing was held before the undersigned, and a transcript of this hearing is associated with the record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record (at the August 2014 hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of a staphylococcus infection (claimed as shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities) constitute additional disabilities that: (1) were not the result of the Veteran's willful misconduct; (2) were actually caused by medical treatment furnished to the Veteran by VA; and (3) were proximately caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a staphylococcus infection (claimed as shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities) have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if (1) the disability was not the result of the Veteran's willful misconduct, (2) the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under the law administered by the Secretary, and (3) the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The implementing regulation is 38 C.F.R. § 3.361, which provides that claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the actual causation requirements of 38 C.F.R. § 3.361(c)(1)-(2), and proximate causation of 38 C.F.R. § 3.361(d)(1) (informed consent) or 38 C.F.R. § 3.361(d)(2) (unforeseen event).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that the Veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

VA treatment reports of record document the following pertinent findings.  The Veteran underwent a coronary artery bypass graft (CABG) surgery on March 28, 2000 at the Charleston VA Medical Center (VAMC).  Prior to such surgery, he was informed of the risks associated with the procedure in a written consent form, which he freely signed on March 25, 2000; a staphylococcus infection was not listed among such risks.  After being discharged to his home on April 14, 2000, he was readmitted to the Charleston VAMC on April 22, 2000, with an admission diagnosis of sternal wound infection with probable (and subsequently confirmed) mediastinitis.  During his hospitalization at the Charleston VAMC from April 22, 2000 to May 22, 2000, he was treated for a staphylococcus aureus infection which required a sternal debridement surgery on April 25, 2000, a mediastinal wound coverage surgery on April 27, 2000, and antibiotic therapy.  Since that time, he has complained of and been treated for shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities.

The Veteran contends that he currently has additional disabilities (claimed as shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities) that are etiologically related to the staphylococcus aureus infection which was a post-operative complication of his CABG surgery in March 2000.  He alleges that he developed the infection while he was a patient in the intensive care unit (ICU) at the Charleston VAMC due to carelessness or negligence on the part of the ICU nurses in their failure to maintain a sanitary environment in the ICU, and he also alleges that the infection was a post-surgery complication which was not reasonably foreseeable.  He further alleges that the subsequent treatment for such infection during his hospitalization at the Charleston VAMC from April 2000 to May 2000 (including the sternal debridement surgery, the mediastinal wound coverage surgery, and antibiotic therapy) caused him to have shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities.

Based on the evidence of record, there is no dispute that the Veteran's staphylococcus infection (a post-operative complication of his March 2000 CABG surgery, treated from April 2000 to May 2000) and the current residuals of such infection constitute additional disabilities that were not the result of his willful misconduct, and were actually caused by medical treatment furnished to the Veteran by VA.  Therefore, the only question remaining is whether the proximate cause of such disabilities was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment, or an event not reasonably foreseeable.

In January 2002, another Veteran (B.A.P.) submitted a statement describing how he had contracted a staph infection in the ICU of the Charleston VAMC following open-heart surgery at that facility in April 2000.  B.A.P. alleged that he was told by a physician contracted by VA to perform the evaluation that a bug or "bacteria" were discovered in the ICU and that it was most likely passed to him by one of the ICU nurses.  The Veteran stated that four other heart surgery patients (including the Veteran) had contracted this staph infection around the same time at that facility.  [The Board notes that VA's attempts to secure records pertaining to a focused review investigation conducted at the Charleston VAMC regarding the alleged staph infections reported in 2000 were unsuccessful.  A July 2006 memorandum documented that such records could not be released to the Board due to the provisions of 38 U.S.C.A. § 5705, and a June 2012 memorandum documented that such records had been destroyed due to the passage of time since the investigation.]

At his March 2004 and June 2005 hearings, the Veteran and his wife (a certified nursing assistant) testified with regard to the timeline surrounding the contraction and treatment of his staph infection at the Charleston VAMC in 2000, as well as his current residuals of such infection (including shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities).  At his June 2005 hearing, the Veteran affirmed that he was not informed of any possibility of infection following his March 2000 CABG surgery.

In July 2007, the Board sought an independent medical expert opinion from a private physician specializing in cardiothoracic surgery (Dr. L.L.C.), who indicated that he had conducted a thorough review of the pertinent evidence of record.  With regard to the Veteran's March 2000 CABG surgery, Dr. L.L.C. noted that "[a]ll documented aspects of his pre-, intra-, and in-hospital postoperative care fall within the standard of care."  With regard to the deep sternal wound infection diagnosed upon the Veteran's re-admission to the Charleston VAMC on April 22, 2000, Dr. L.L.C. noted that "[h]e was treated appropriately with intravenous antibiotics and then operation for sternal debridement and muscle flap closure."  Dr. L.L.C. went on to opine the following: "Deep sternal wound infection is an uncommon, but foreseeable complication associated with CABG.  Given the [Veteran's] preoperative demographics and medical history, his risk for developing this complication, in my estimation, was 1% to 4%.  From the medical record, there is no evidence of negligence or lack of due care or skill in regard to the medical care he received from the VA."  Dr. L.L.C. also opined: "Evidence confirming that up to four persons receiving treatment at the VAMC Charleston ICU at approximately the same time as the [Veteran] developed similar infections would not necessarily demonstrate negligence or lack of due care.  Such an occurrence could simply be a statistically unlikely happening.  It is impossible, in retrospect, to know if a cluster of similar infections were simply a statistically unlikely happening or due to a particular source of infection.  Given a cluster of such infections, the VAMC Charleston would be obligated to investigate the possibility that a provider working in the ICU could be a carrier of the particular infection.  The occurrence of a cluster of similar infections might also suggest the need for better isolation of patients in the ICU."

At his August 2014 hearing, the Veteran and his wife again testified with regard to the timeline surrounding the contraction and treatment of his staph infection at the Charleston VAMC in 2000, as well as his current residuals of such infection (including shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities).  The Veteran again affirmed that he did not remember anyone mentioning the possibility of infection when he signed the informed consent form for the March 2000 CABG surgery.

In December 2014, the Veteran's attorney submitted a November 2014 medical opinion statement from a private physician specializing in thoracic and cardiovascular surgery (Dr. A.R.M.), who indicated that he had conducted a thorough review of the pertinent evidence of record.  Dr. A.R.M. opined that, based upon his careful review of the relevant medical records and medical literature, as well as his training and experience as a Cardiothoracic Surgeon for the past twenty years, the Veteran's complication of deep sternal wound infection (and the subsequent need of debridement/removal of the sternum) after his March 2000 CABG surgery was not a reasonably foreseeable risk of that surgery.  Dr. A.R.M. further opined the following: "Deep sternal wound infection [DSWI] is an uncommon, difficult to predict and not reasonably anticipated severe complication associated with CABG.  Given the [Veteran's] preoperative demographics [and] medical history, and according to the medical literature available, his risk for developing DSWI, in my estimation, was around 1% to 2%.  These percentages show a very low probability of DSWI as a complication of CABG, something that I would describe as rare and not reasonably foreseeable.  The average cardiac surgeon would probably not disclose each and every rare possible complication to every patient (such as the one in issue here).  At most, a very cautious surgeon might perhaps disclose the rare possibility of DSWI, and not necessarily because of its very low incidence but only because of the severe morbidity associated with it.  Some of the risks associated with CABG surgery, and commonly discussed during pre-op, are: bleeding, arrhythmias, stroke, renal failure, pericardial tamponade, myocardial infarction, and late graft stenosis."  (Emphasis in original.)

The Board finds that the evidence of record is too speculative regarding the question of whether the proximate cause of the Veteran's additional disabilities was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in question.  However, the Board finds that the evidence of record more strongly supports the Veteran's case regarding the question of whether the proximate cause of his additional disabilities was an event not reasonably foreseeable.  Specifically, when weighing the medical opinions rendered by expert physicians in July 2007 (with Dr. L.L.M. opining that deep sternal wound infection is an uncommon, but foreseeable complication associated with CABG) and in November 2014 (with Dr. A.R.M. opining that deep sternal wound infection is an uncommon, difficult to predict, not reasonably anticipated, and not reasonably foreseeable complication associated with CABG), the Board finds that Dr. A.R.M.'s November 2014 opinion is entitled to more probative weight, because Dr. A.R.M. went on to state that the average cardiac surgeon would probably not disclose a rare possible complication like deep sternal wound infection to a patient prior to undergoing CABG surgery.  [As outlined above, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).]

On longitudinal review of the evidence, the Board finds that the competent evidence of record establishes that the Veteran's residuals of a staphylococcus infection (claimed as shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities) constitute additional disabilities that: (1) were not the result of the Veteran's willful misconduct; (2) were actually caused by medical treatment furnished to the Veteran by VA; and (3) were proximately caused by an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a staphylococcus infection (claimed as shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities) is warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a staphylococcus infection (claimed as shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities) is granted.



____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


